                                                                                                                                                      ri                                                    !
                                                                                                                                                      U
                                                                                                                                                      B
                                                                                                                                                      z
                                                                                                                                                      o:                                                    ..;
                                                                                                                        llE
                                                                                                                                                      !i                                                    E:
                                                                                                                        llr                           c=                           ;r,l
                                                                                                                                                                       v                                    aE
                                                                                                                                    sU)                                &
                                                                                                                                                                                   =             I!
                                                                                                                                                                       o                         |-.
                                                                                                                        II:                                                               .d
Case 1:20-mj-00202-RML Document 1 Filed 02/26/20 Page 1 of 9 PageID #: 1




                                                                                                                                                                                   Q
                                                                                                                        llE                                            >           F             o
                                                                                                                                                      -a                                   e
                                                                                                                        ll€
                                                                                                                                     o                z4               q.l
                                                                                                                                                                       z.          F       e
                                                                                                                                                                                                            qJ.E
                                                                                                                                     a
                                                                                                                                                      az                           a
                                                                                                                                                                                          E.
                                                                                                                                    _.1
                                                                                                                                                                                          t!                .2
                                                                                                   ?z                   llr          lr
                                                                                                                                                      .lJ                                 o
                                                                                                                                                                                                                  0.
                                                                                                                                     ,:
                                                                                                                                     o
                                                                                                                                                      4<                           q      9-                th
                                                                                     o
                                                                                                   1   ,E
                                                                                                                        llr_        i                 6l.]
                                                                                                                                                      i2
                                                                                                                                                                                   f
                                                                                                                                                                                   3,1

                                                                                                                                                                                          o
                                                                                                                                                                                          ?
                                                                                                                        ll   tr 6    al')                                                 )4
                                                                                                                                    ..,]
                                                                                                                                                                              'd          d                      l)o,
                                                                                                                                    ,,                                                                      ,\
                                                                                                                                                                       F >..       =      J                 a6 -c
                                                                                                                                     o                < hl                         F      (J
                                                                                                                                     E                                 otr         (,     Z
                                                                                                                        IIEE                          2ztr,
                                                                                                            ooE                      h                                             F      o
                                                                                                                        II   EIE                      E:\'             o           a      IJ.)
                                                                                                            ;Ll.]       ll cr i      E
                                                                                                                                                                       t!                 ql                =:l
                                                                                                                        llL o        o                                 F                  (.)               si
                                                                                                   <o
                                                                                                   ^O
                                                                                                                                     O)
                                                                                                                                     c                4zt                          a      ql
                                                                                                                        llca d       oi                                o           =      I
                                                                                                                                                                                                            *E
                                                                                                                                                                                                                             )I
                                                                                                                                                                                                                             F
                                                                                                                                                                                                                             Z
                                                                                                                                                                                                            .E
                                                                                                                                                                       .i.:
                                                                                                                                                                                                            an
                                                                                                                                                                                                            :.d
                                                                                                                    z
                                                                                                                                                                 \l;
                                                                                                                                                                   lc
                                                                               ..Y                                  o
                                                                                                                    A
                                                                                                                                                                   t_
                                                                                                                                                                                                            -o\
                                                                                                                               o
                                                                                                                                                                   t5                                  ri   ,..
                                                                                                                                                                 ',1z
                                                                               5>
                                                                               uB
                                                                                                                                                                                                       U
                                                                                                                                                                                                            Eo
                                                                               Fri            J                                                                  nl    {,                              I, .^t           o
                                                                               az             tl
                                                                                                                                                                                                       (,
                                                                                                                                                                                                       lL
                                                                                         au)                                                                       t-                                                   .d
                                                                               -e/
                                                                               A-                                                                          q                                           z €.9            t F!!
                                                                                                                               o
                                                                               ol,
                                                                               al,
                                                                                         )z                                                 g]
                                                                                                                                                  o
                                                                                                                                                           6
                                                                                                                                                                                                       F                e
                                                                               FF                                              -l                                -l    '6                              U    .9!         lL
                                                                             -a          i.   >.                                            pr                   El:                                   lL   *e
                                                                           q{X           z?                                    .=7 z              z                                                    !-
                                                                                                                                    A
                                                                           aaz
                                                                           OaC           ,x
                                                                                         =/                  o                 >ir o
                                                                                                                                    c! E
                                                                                                                                                                 -t i
                                                                                                                                                                                                       !,
                                                                                                                                                                                                       \)
                                                                                                                               bo           (-)
                                                                                                                                                  o t..    ;     z^l   I
                                                                            -dli         YA                                    6< ?               o                                                    I ho
                                                                           '-riF         ic                                                 a-
                                                                           i>2
                                                                           -=rd          <lr
                                                                                                                               ina
                                                                                                                               F=
                                                                                                                               F<
                                                                                                                               E_. z                  z
                                                                                                                                                                 .lu
                                                                                                                                                                 :l    ":
                                                                                                                                                                                                       F 5c <'i  1-9
                                                                           A                  F                                      E
                                                                                                                                                                                                       z         l€
                                                                           F                                  3                6z   .:
                                                                                                                                    E.                     q.l
                                                                                                                                                                 -t
                                                                                                                                                                 Zl=
                                                                                                                                                                       -.
                                                                                                                                                                                                       E    <€ O
   Case 1:20-mj-00202-RML Document 1 Filed 02/26/20 Page 2 of 9 PageID #: 2



PTH:GN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                           TO BE FILED UNDER SEAL
---------------------------X

UNITED STATES OF AMERICA                                AFFIDAVIT AND
                                                        COMPLAINT IN SUPPORT
           - against -                                  OF AN APPLICATION FOR
                                                        AN ARREST WARRANT
JOSEPH GUNTER,
                                                        Case No. 20-202-MJ
                         Defendant.
                                                        (21 U.S.C. §§ 952 and 960)
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               Matthew Barton, being duly sworn, deposes and states that he is a Special

Agent with the United States Department of Homeland Security, Homeland Security

Investigations, duly appointed according to law and acting as such.

               In or about June 2019, within the Eastern District of New York and elsewhere,

the defendant JOSEPH GUNTER did knowingly and intentionally import into the United

States from a place outside thereof, which offense involved: 100 kilograms or more of a

mixture or substance containing marijuana, a Schedule I controlled substance, contrary to

Title 21, United States Code, Sections 952(a) and 960(b)(2)(G).

               (Title 21, United States Code, Sections 952 and 960)

               The source of your deponent’s information and the grounds for his belief are

as follows:1


               1
                 Because the purpose of this Complaint is to set forth only those facts
necessary to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:20-mj-00202-RML Document 1 Filed 02/26/20 Page 3 of 9 PageID #: 3
                                                                                              2

              1.       I am a Special Agent with the United States Department of Homeland

Security, Homeland Security Investigations (“HSI”), and have been since December 2017.

Prior to my employment with HSI, I was a police officer with the Gwinnett County Police

Department in Georgia since July 2009, and a police officer with the United States Secret

Service Uniformed Division since March 2016. In connection with my official duties, I

have training and experience investigating violations of federal law, including narcotics

trafficking, smuggling and immigration-related crimes, and have participated in criminal

investigations, arrests and the execution of search warrants. Based on my training,

experience, involvement in this case and discussions with other law enforcement officers, I

have learned the following:

              2.       In March 2018, GUNTER met with Individual-1, who was associated

with a container terminal operating company, in Brooklyn, New York. During this meeting,

GUNTER conveyed to Individual-1 that, in sum and substance, he wanted Individual-1 to

help him import “Magnum2 and other goods” into the United States. GUNTER did not

identify the “other goods” by name. Instead, when Individual-1 asked GUNTER to clarify

what he meant by “other goods,” GUNTER responded only that it would be “beneficial” for

the two of them to work together, and that he believed Individual-1 could help GUNTER

clear his shipments through United States Customs and Border Protection (“CBP”) screening

easily. GUNTER told Individual-1 that he was going to Jamaica soon to coordinate a

shipment and would contact Individual-1 upon returning to New York.




              2
                  Magnum appears to be an alcoholic beverage product made in Jamaica.
   Case 1:20-mj-00202-RML Document 1 Filed 02/26/20 Page 4 of 9 PageID #: 4
                                                                                             3

              3.     Based on the above conversation, Individual-1 suspected that GUNTER

wanted to import controlled substances into the United States, and reported the above

encounter with GUNTER to law enforcement officers.

              4.     Flight records confirm that on or about April 1, 2018, GUNTER

traveled to Kingston, Jamaica, and that he returned to the United States on or about April 24,

2018.

              5.     Upon GUNTER’s request, on or about September 13, 2018, Individual-

1 and GUNTER had a second in-person meeting in Brooklyn, New York. With the consent

of Individual-1, law enforcement officers audio and video recorded GUNTER’s

communications with Individual-1. During this meeting, GUNTER told Individual-1, in

sum and substance, that he wanted to import marijuana into the United States; that he wanted

to import a minimum of 1,000 pounds of marijuana per shipment into Individual-1’s

terminals; and that the marijuana would be packaged in boxes of goods such as yams.

GUNTER then offered to pay Individual-1 money in exchange for Individual-1’s assistance.

              6.     Thereafter, GUNTER spoke with an undercover law enforcement

officer who GUNTER believed was Individual-1’s associate (“UC”), regarding his plan to

import controlled substances into the United States. GUNTER and UC spoke on a number

of occasions in or about and between January 2019 and June 2019.

              7.     For example, on or about January 17, 2019, GUNTER met with UC in-

person, and told UC, in sum and substance, that he needed help importing “weed” from

Jamaica and that he wanted to import a minimum of “1,000.” GUNTER further confirmed

that he would pay Individual-1 and UC money in exchange for their assistance with the

importation of the shipments. Based on my training and experience and involvement in this
   Case 1:20-mj-00202-RML Document 1 Filed 02/26/20 Page 5 of 9 PageID #: 5
                                                                                               4

investigation, I believe that GUNTER’s reference to “1,000” meant that GUNTER intended

to import at least 1,000 pounds of marijuana into the United States, i.e., approximately 453

kilograms of marijuana.

               8.    During this meeting, GUNTER also told UC in sum and substance, that

GUNTER was “the one that engineered everything” and that GUNTER was “trying to

engineer everything to ensure a smooth transition.”

               9.    On or about March 7, 2019, UC and GUNTER had a second in-person

meeting in Brooklyn, New York, during which GUNTER discussed importing “green” into

the United States. GUNTER also told UC that he wanted to use soft drinks as “fillers.”

Based on my training and experience, involvement in this investigation, and the conversation

between GUNTER and UC, I believe that GUNTER was referring to marijuana when he

used the word “green” and that he wanted to import the marijuana in the same container as

the soft drinks.

               10.   Flight records indicate that after GUNTER met with UC, GUNTER

traveled to Kingston, Jamaica on or about March 27, 2019. The records further show that

GUNTER returned to the United States on or about April 8, 2019.

               11.   On or about June 13, 2019, CBP law enforcement officers seized a

container arriving into the United States from Kingston, Jamaica (the “Container”). The

shipper of the Container was listed as Gunter Shipping Ltd. in Kingston, Jamaica. The

consignee of the Container was listed as Gunter Shipping, Inc. at 653 Atkins Avenue in

Brooklyn, New York. Law enforcement database records indicate that the Brooklyn address

is a known address for GUNTER. CBP officers seized the Container and conducted an

inspection of the Container at a warehouse facility in New Jersey. During their inspection,
   Case 1:20-mj-00202-RML Document 1 Filed 02/26/20 Page 6 of 9 PageID #: 6
                                                                                                     5

the CBP officers found bundles of green leafy substance suspected to be marijuana contained

inside the rails on the bottom of the seized Container. Law enforcement officers field-tested

the substance and confirmed the presence of marijuana. In total, law enforcement officers

extracted approximately 306.63 kilograms of suspected marijuana from the seized Container.

Inside the seized Container, law enforcement officers found beverage products and soft

drinks.

                12.    Thereafter, on or about June 28, 2019, law enforcement officers

observed an individual retrieving the Container from a CBP warehouse facility in New

Jersey and delivering the Container to the consignee address of 653 Atkins Avenue in

Brooklyn, New York. Law enforcement officers observed that GUNTER was present at this

location around the time of the Container’s delivery.

                13.    Based on these facts, as well as my training and experience, I believe

that there is probable cause that GUNTER imported marijuana from outside of the country

into the United States.

                                   REQUEST FOR SEALING

          14.   It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the

application and arrest warrant, as disclosure would give the target of the investigation an

opportunity to destroy evidence, harm or threaten witnesses, change patterns of behavior,

notify confederates and flee from or evade prosecution and therefore have a significant and
 Case 1:20-mj-00202-RML Document 1 Filed 02/26/20 Page 7 of 9 PageID #: 7




26th
                 Case 1:20-mj-00202-RML Document 1 Filed 02/26/20 Page 8 of 9 PageID #: 8
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                  Eastern District
                                                 __________        of New
                                                               District ofYork
                                                                          __________

                  United States of America
                             v.                                     )
                         Joseph Gunter                              )        Case No.    20-202-MJ
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Joseph Gunter                                                                                        ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment         u Information        u Superseding Information              ✔ Complaint
                                                                                                                       u
u Probation Violation Petition              u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Unlawful importation of 100 kilograms or more of a mixture or substance containing marijuana, a Schedule I controlled
  substance, contrary to Title 21, United States Code, Sections 952 and 960.




Date:2/26/20
                                                                                            Issuing officer’s signature

City and state:                                                                         The Honorable Robert M. Levy
                                                                                              Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
                  Case 1:20-mj-00202-RML Document 1 Filed 02/26/20 Page 9 of 9 PageID #: 9
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
